Citation Nr: 0633469	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic urinary 
condition and impotence (claimed as kidney and bladder 
problems and sexual dysfunction).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California, wherein the RO found that new and 
material evidence had not been received to reopen claims for 
service connection for PTSD and urinary disorder and 
impotence (claimed as kidney and bladder problems and sexual 
dysfunction).  That same decision denied service connection 
for a thyroid disorder.  In May 2005 the veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

In November 2005, the issues on appeal were remanded for 
additional development.  The case was returned to the Board 
prior to the completion of this development.  Unfortunately, 
the claims file reflects that another remand of these claims 
is warranted, even though such will, regrettably, further 
delay a final decision on the claim on appeal.  A remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005). However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance. Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

REMAND

In November 2005, the Board remanded the claims as listed on 
the title page of this decision for additional evidentiary 
development.  (That decision also denied service connection 
for a thyroid condition.  Documents in the claims file 
reflect that the veteran has appealed that part of the 
November 2005 decision to the United States Court of Appeals 
for Veterans Claims.)  

Subsequent to the 2005 remand decision, the veteran submitted 
a VA FORM 21-22a in which a private attorney, Virginia A. 
Girard-Brady, was appointed as the claimant's representative 
in the matters before the Board.  Ms. Brady requested a copy 
of the veteran's claims in February 2006, and the record 
shows that the records were sent in July 2006.  However, no 
argument on the veteran's behalf was submitted.  As the 
claims file is being remanded for the development requested 
below, it is imperative that the veteran's representative be 
given the chance to submit argument on his behalf or indicate 
that she does not wish to.  (See remand #4 below).  

At some point, review of the record reflects that the claims 
file was transferred to VA litigation staff to compose a 
designation of record regarding the claim appealed to the 
CAVC.  Apparently, the claims file was subsequently returned 
to the veteran's RO in Oakland, California, as indicated by a 
Report of Contact document in July 2006, but the development 
requested in 2005 remand as to the issues that are the 
subject of this decision was never accomplished.  Thus, the 
issues are again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

As noted by the Board in the November 2005 remand and 
repeated here for clarity, the veteran contends that he has 
PTSD and a chronic urinary disorder and impotence as a result 
of being verbally taunted and physically assaulted in the 
groin by United States Marine Corps Military Police after he 
was involved in a verbal altercation with a woman shop clerk 
on base. The veteran contends that after the assault, he was 
court martialed because of his race.  He maintains that he 
does not recall the specifics surrounding the incident (i.e., 
names of the military policemen or the woman shop clerk), but 
that his PTSD, urinary condition and impotence had their 
onset after the alleged in-service assault.

The Board notes that upon evaluation by VA in February 1997, 
the veteran reported that since 1989, he had been receiving 
disability benefits from the Social Security Administration 
(SSA) because of his "bladder problem and mental condition."  
However, a review of the claims file does not contain any SSA 
records or how the appellant's claim was adjudicated.  In 
order to ensure that the veteran's petitions to reopen his 
claims for service connection for PTSD and a urinary disorder 
and impotence (claimed as kidney and bladder problems and 
sexual dysfunction) are adjudicated on the basis of a 
complete evidentiary record, the SSA award notice and copies 
of all evidence relied on by SSA should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, during a February 1997 VA mental examination, 
the veteran indicated that in 1988, he had received treatment 
and medication from a private psychiatrist in Sacramento, 
California. As the records from the private psychiatrist 
noted in the February 1997 VA examination report have not 
been associated with the claims file, an attempt should be 
made to obtain them as they may be pertinent to the veteran's 
petition to reopen his claim for service connection for PTSD.  
Furthermore, the Board notes that when the veteran was seen 
at the McClellan VA community based outpatient clinic in 
April 2002 for various disorders to include, but not limited 
to, depression and impotence, the examining physician 
indicated that the appellant was scheduled to return to the 
clinic in ten to twelve weeks.  However, additional clinical 
records from the aforementioned VA facility are not contained 
in the claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the veteran's case is REMANDED to 
the RO for the following actions:

1.  Initially, the RO should contact 
the veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him since 
service discharge in May 1979 for 
psychiatric problems, including PTSD, 
and also a urinary disorder and 
impotence.  This should specifically 
include medical and treatment records 
from the private psychiatrist in 
Sacramento, California referred to by 
the appellant when examined by VA in 
February 1997 (see February 1997 VA 
mental examination report).  In 
addition, all clinical records 
pertaining to the veteran, dating from 
April to July 2002, from the VA 
McClellan Community Based Outpatient 
Clinic, should also be associated with 
the claims file.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2005).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further 
action to be taken.  The veteran should 
be given an opportunity to obtain them.

2.  The RO should obtain from the 
Social Security Administration (SSA) 
the record pertinent to any claim by 
the veteran for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
any such award.

3.  If the RO concludes that the claims 
for service connection for PTSD and a 
urinary disorder and impotence (claimed 
as kidney and bladder problems and 
sexual dysfunction) should be reopened, 
the RO should then decide whether a 
medical examinations or opinions are 
needed to decide the claims.  38 C.F.R. 
§ 3.159(c) (2)(2005).  Any other 
evidentiary development deemed 
necessary should be undertaken.

4.  Thereafter, the RO should 
readjudicate the veteran's petitions to 
reopen the claims for service 
connection for PTSD and a urinary 
disorder and impotence (claimed as 
kidney and bladder problems and sexual 
dysfunction), the RO should use the 
exact definition of new and material 
evidence as set forth in 38 C.F.R. § 
3.156 (2005).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  (The 
SSOC should make it clear to the 
veteran and his representative that 
provisions of 38 C.F.R. § 3.156 (2005) 
apply because his claims to reopen were 
filed after August 29, 2001, when the 
definition of "new and material" 
evidence changed).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


